TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00053-CV


The State of Texas, Appellant

v.

Public Utility Commission of Texas; Oncor Electric Delivery Company; TXU Energy
Retail Company, LP; Mutual Energy CPL, LP; Mutual Energy WTU, LP; Reliant
Energy, Inc.; and Reliant Energy Retail Services, L.L.C., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GV200291, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R
PER CURIAM
	Reliant Energy, Inc. (1) moves to be dismissed as an appellee in this appeal.  It
represents that no party opposes the motion.  We grant the motion and dismiss Reliant Energy, Inc.
as an appellee.  This appeal will be restyled to eliminate Reliant Energy, Inc. as an appellee.  It is
ordered May 22, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
1.   Reliant Energy indicates that it is now known as Centerpoint Energy, Inc.  Because it has
been known only as Reliant Energy, Inc. in this appeal, we will use that name in this order.